CONSULTING  AGREEMENT







THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into effective
as of this 1st day of January, 2006, by and between Guardian Technologies
International, Inc., a Delaware corporation (“Company”), and Redwood
Consultants, LLC, a California limited liability company (“Redwood”).




RECITALS:




WHEREAS, Redwood is in the business of providing investor and shareholder
communications and public relations services to public companies, including
companies quoted on the OTC Bulletin Board; and




WHEREAS, Company’s stock is quoted on The National Association of Securities
Dealers, Inc.’s OTC Bulletin Board under the symbol “GDTI” and Company desires
to engage the services of Redwood to provide investor communications and public
relations services to Company, and to consult with management concerning such
Company activities.




NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto covenant and agree
as follows:




1.

Engagement.  Company hereby engages Redwood to provide certain consulting
services to Company and Redwood hereby agrees to provide such services to
Company, subject to the terms and conditions of this Agreement, commencing on
January 1, 2006, and terminating on December 31, 2006.




2.

Duties of Redwood.  Redwood agrees that it will generally provide the following
specified consulting services through its officers and employees during the Term
(as hereinafter defined):




(a)

Consult and assist Company in developing and implementing appropriate plans and
means for presenting Company and its business plans, strategy and personnel to
the financial community, establishing an image for Company in the financial
community, and creating the foundation for subsequent financial public relations
efforts;




(b)

Introduce Company to the financial community;




(c)

With the cooperation of Company, maintain an awareness during the Term (as
hereinafter defined) of this Agreement of Company's plans, strategy and
personnel, as they may evolve during such period, and consult and assist Company
in communicating





1







appropriate information regarding such plans, strategy and personnel to the
financial community;




(d) Assist and consult with Company with respect to its relations with: (i)
stockholders; (ii) brokers, dealers, analysts and other investment
professionals; and (iii) financial public generally;

 

(e) Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to Redwood by the Company);
preparing press releases for Company with Company's involvement and approval of
press releases, reports and other communications with or to shareholders, the
investment community and the general public; consulting with respect to the
timing, form, distribution and other matters related to such releases, reports
and communications; and, at Company’s request and subject to Company’s securing
its own rights to the use of its names, marks, and logos, consulting with
respect to corporate symbols, logos, names, the presentation of such symbols,
logos and names, and other matters relating to corporate image;




(f) In accordance with Company's direction and approval, disseminate information
regarding Company to stockholders, brokers, dealers, other investment community
professionals and the general investing public;




(g) With Company's approval, conduct meetings, in person or by telephone, with
brokers, dealers, analysts and other investment professionals to communicate
with them regarding Company's plans, goals and activities, and assist Company in
preparing for press conferences and other forums involving the media, investment
professionals and the general investment public;




(h) At Company's request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising
Company of the public relations implications thereof; and




(i) Otherwise perform as Company's consultant for public relations and relations
with financial professionals. Redwood agrees to communicate in writing regularly
each week to the Company's chief executive officer or his designee regarding all
efforts made by Redwood on Company's behalf.




3.

Allocation of Time and Energies.  Redwood hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to Redwood from
time to time by the officers and duly authorized representatives of Company in
connection with the conduct of its financial and public relations and
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations and the rules of any securities
exchange or over the counter market on which Company’s stock is then traded or
quoted.  Redwood and staff shall diligently and thoroughly provide the
consulting services required hereunder.  Although no specific





2







hours-per-day requirement will be required, Redwood and Company agree that
Redwood will perform the duties set forth hereinabove in a diligent and
professional manner.  It is explicitly understood that Redwood's performance of
its duties hereunder will in no way be measured by the price of Company's common
stock, nor the trading volume of Company's common stock.  It is also understood
that Company is entering into this Agreement with Redwood, a limited liability
company, and not any individual member of Redwood and, as such, Redwood will not
be deemed to have breached this Agreement if any member, officer or director of
Redwood leaves the firm or dies or becomes physically unable to perform any
meaningful activities during the Term (as hereinafter defined) of the Agreement,
provided the Redwood otherwise performs its obligations under this Agreement.




4.

Remuneration.  




4.1

As full and complete compensation for services described in this Agreement,
Company shall compensate Redwood as follows:




(a)

For undertaking all the services hereunder, Company agrees to issue to Redwood
 or its assignees a total of one hundred twenty-five thousand (125,0000
three-year warrants to purchase the Company’s common stock,  $.001 par value per
share. Fifty thousand (50,000) shall be exercisable at $3.00, forty thousand
(40,000) exercisable at $6.00, and thirty-five thousand (35,000) exercisable at
$9.00.




4.3

Redwood understands and acknowledges that the shares of common stock will not
have been registered under the Securities Act of 1933, as amended (“Securities
Act”), or any state securities laws, are being issued in reliance upon certain
exemptions from registration under the Securities Act and applicable state
securities laws and, accordingly, are “restricted securities” within the meaning
of Rule 144 under the Securities Act.  As such, the underlying shares may have
to be held indefinitely unless they are subsequently registered under the
Securities Act and qualified or registered under applicable state securities
laws.  Redwood understands and agrees that the underlying shares may not be
sold, transferred, hypothecated, or otherwise disposed of unless registered
under the Securities Act or Company has received an opinion of counsel
reasonably satisfactory to Company and its counsel that such sale, transfer,
hypothecation or other disposition is exempt from the registration requirements
of the Securities Act and applicable state securities laws and the certificates
representing the underlying shares shall bear an appropriate restrictive legend.
  




4.4

In connection with the issuance of common stock, Redwood represents and warrants
to Company as follows:




(a)

Redwood has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of Company
concerning an investment in the underlying shares, and any additional
information which Redwood has requested and has had the opportunity to review
Company’s filings with the





3







Securities and Exchange Commission (“SEC”) which filings are available through
the SEC’s web site at http://www.sec.gov; and




(b)

Redwood’s investment in restricted securities is reasonable in relation to
Redwood’s net worth.  Redwood has had experience in investments in restricted
and publicly traded securities, and Redwood has had experience in investments in
speculative securities and other investments which involve the risk of loss of
investment.  Redwood acknowledges that an investment in common stock is
speculative and involves the risk of loss.  Redwood has the requisite knowledge
to assess the relative merits and risks of this investment without the necessity
of relying upon other advisors, and Redwood can afford the risk of loss of his
entire investment in the common stock.  Redwood is (i) an accredited investor,
as that term is defined in Regulation D promulgated under the Securities Act,
and (ii) a purchaser described in Section 25102 (f) (2) of the California
Corporate Securities Law of 1968, as amended; and




(c)

Redwood is acquiring the underlying shares for Redwood’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.







5.

Term.

This term of this Agreement shall commence on the date of the execution hereof
and shall terminate on December 31, 2006 (the “Term”).  Notwithstanding the
foregoing, at any time during the Term hereof, Company may terminate this
Agreement at any time for any reason or for no reason and without prior notice.




6.

Assignability. This Agreement may not be assigned by either party hereto without
the prior written consent of the other party hereto.  The securities may not be
assigned without the prior written consent of Company, notwithstanding any
provision thereof to the contrary.




7.

Expenses.  Redwood agrees to pay for all its reasonable documented expenses
(phone, mailing, labor, etc.) other than extraordinary items (travel required
by/or specifically requested by Company, luncheons or dinners to large groups of
investment professionals, mass faxing to a sizable percentage of Company's
constituents, investor conference calls, print advertisements in publications,
etc.), provided all such extraordinary expenses are approved in writing in
advance by Company prior to its incurring an obligation for reimbursement.




8.

Indemnification.  Company warrants and represents that all oral communications,
written documents or materials furnished to Redwood by Company with respect to
financial affairs, operations, profitability and strategic planning of Company
are materially accurate and Redwood may rely upon the accuracy thereof without
independent investigation.  Company will protect, indemnify and hold harmless
Redwood against any claims or litigation including any damages, liability, cost
and reasonable





4







attorney's fees as incurred with respect thereto resulting from Redwood's
communication or dissemination of any said information, documents or materials
excluding any such claims or litigation resulting from Redwood's communication
or dissemination of information not provided or authorized by Company or
prepared by Redwood.  Redwood will protect, indemnify and hold harmless Company
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Redwood's performance of services hereunder, including but not limited to the
communication or dissemination of any information not provided or authorized by
Company and/or from Redwood’s breach of the representations made by Redwood in
connection with this Agreement.




9.

Representations, Warranties and Covenants.  Redwood represents to Company as
follows:




(a)

Redwood is not currently required to maintain any licenses and registrations
under federal or any state regulations necessary to perform the services set
forth herein and Redwood understands that Company is expressly relying thereupon
in entering into this Agreement.  Redwood acknowledges that, to the best of its
knowledge after consultation with legal counsel, the performance of the services
set forth under this Agreement will not violate any rule or provision of Federal
or state securities laws or of any regulatory agency having jurisdiction over
Redwood.  Redwood acknowledges that, to the best of its knowledge, Redwood and
its officers and directors are not the subject of any investigation, claim,
decree or judgment involving any violation of Federal or state securities laws.
 Redwood further acknowledges that it is not registered as a broker-dealer under
the Securities Exchange Act of 1934, as amended, or registered as an investment
advisor under the Investment Advisors Act of 1940, as amended, or applicable
state law.  Company acknowledges that, to the best of its knowledge, that it and
its officers, directors, control persons, employees and consultants, have not
violated any rule or provision of any regulatory agency having jurisdiction over
Company that would materially and adversely affect the business of Company.
 Company acknowledges that, to the best of its knowledge, Company is not the
subject of any investigation, claim, decree or judgment involving any violation
of the Securities and Exchange Commission or state securities laws.




(b)

Redwood agrees to keep all material non-public information furnished by Company
to Redwood hereunder confidential and not to disclose such information to any
party without the prior written consent of Company, and Redwood shall ensure
that all of its officers, directors, employees, consultants and employees
maintain the confidentiality of all Company material non-public information.
 Redwood shall ensure that any and all material non-public information regarding
Company that Company discloses to Redwood is not disclosed to any other party
without compliance with Regulation FD promulgated by the SEC, including, in the
case of any person described in Rule 101(b)(1) of Regulation FD, ensuring that
any such disclosure is made only pursuant to a written agreement (reasonably
satisfactory to Company) under which such person agrees to maintain the
disclosed information in confidence.  Redwood represents that it and its





5







officers, directors, consultants and employees are aware of their obligations
not to trade in the securities of a company whose securities are registered
under the Securities Exchange Act of 1934 or otherwise publicly traded while in
possession of material non-public information regarding that company.  Redwood
represents that it has established, and agrees to maintain and enforce internal
procedures to ensure that it complies with its obligations under this paragraph.




10.

Legal Representation.  Company acknowledges that it has been represented by
independent legal counsel in the preparation of this Agreement.  Redwood
represents that it has had the opportunity to consult with independent legal
counsel and/or tax, financial and business advisors, and has done so to the
extent Redwood deemed necessary.




11.

Status as Independent Contractor.  Redwood's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of Company.  Neither party to this Agreement shall represent or hold
itself out to be the employer or employee of the other.  Redwood further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes
unless required by applicable tax law.  All such income taxes and other such
payment shall be made or provided for by Redwood and Company shall have no
responsibility or duties regarding such matters.  Neither Company nor Redwood
possesses the authority to bind each other in any agreements without the express
written consent of the entity to be bound.




12.

Attorney's Fee.  If any legal action or any arbitration or other proceeding is
brought for the enforcement or interpretation of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorneys' fees and other costs in connection with that
action or proceeding, in addition to any other relief to which it or they may be
entitled.




13.

Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.




14.

Notices.  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth below:




If to the Company, to:

Guardian Technologies International, Inc,

516 Herndon Parkway

Herndon, Virginia 20170

Attn:

Michael. W. Trudnak

Chief Executive Officer





6










If to the Redwood, to:

Redwood Consultants, LLC

250 Bel Marin Keys Blvd., Bldg. A-1

Bel Marin Keys, CA 94949

Attn: Jens Dalsgaard, Managing Director




It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.    




15.

Choice of Law, Jurisdiction and Venue.  This Agreement shall be governed by,
construed and enforced in accordance with the laws of the Commonwealth of
Virginia.




16.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Redwood's activities or
remuneration under this Agreement, shall be settled by binding arbitration in
Washington, D.C., in accordance with the commercial arbitration rules of the
American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) shall be binding on the parties and may be entered in any court
having jurisdiction.




17.

Entire Agreement.  This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.  This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.  Signed facsimile copies of this Agreement shall be valid and binding
upon the parties.




18.

Counterparts.

This Agreement may be signed in one or more identical counterparts, each of
which shall be deemed to be an original, but all of which constitute,
collectively, one and the same agreement; but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart.







[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.]




 





7







IN WITNESS WHEREOF, the parties have entered into this Agreement effective as of
the date first above written.







REDWOOD CONSULTANTS, LLC

(“Redwood”)




      

By: /s/Jens Dalsgaard

          

Jens Dalsgaard,

Its:

Managing Director







GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.

(“Company”)




By: /s/Michael W. Trudnak

Michael W. Trudnak

Its:

Chief Executive Officer


















































8





